Case 3:21-cr-30003-DWD Document 46 Filed 02/17/21 Page 1 of 3 Page ID #148




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                )
                                          )
                     Plaintiff,           )
                                          )
 vs.                                      )         Case No. 21-CR-30003-DWD
                                          )
 FRANK SMITH,                             )
 WARREN GRIFFIN,                          )
 ANTHONY DOBBINS,                         )
 SEAN CLEMON,                             )
 DOMINIQUE MAXWELL,                       )
 PERRY HARRIS, and                        )
 BARRY BOYCE,                             )
                                          )
                     Defendants.          )

                             MEMORANDUM & ORDER

DUGAN, District Judge:

       On January 21, 2021, a grand jury sitting in the Southern District of Illinois

returned a thirteen-count indictment against Defendants Frank Smith, Warren Griffin,

Anthony Dobbins, Sean Clemon, Dominique Maxwell, Perry Harris, and Barry Boyce.

(Doc. 1). The indictment alleges that Defendants operated a racketeering conspiracy in

violation of 18 U.S.C. § 1962(d) and 1963(a). In addition to the racketeering charge,

Defendants Smith, Clemon, Maxwell, and Harris are charged with murder in aid of

racketeering in violation of 18 U.S.C. § 1959(a)(1) and Section 2 (Count 2) and with use of

a firearm during and in relation to a crime of violence causing death in violation of 18

U.S.C. § 924(j)(1) and Section 2 (Count 4). Defendants Griffin and Harris also are charged

with murder in aid of racketeering and with use of a firearm during and in relation to a

crime of violence causing death (Counts 11 and 13).
Case 3:21-cr-30003-DWD Document 46 Filed 02/17/21 Page 2 of 3 Page ID #149




       By motion dated February 10, 2021, the United States requests that this Court find

this case to be complex within the meaning of 18 U.S.C. § 3161(h)(7)(B)(ii). In support

thereof, the motion explains that Count 2, 4, 11, and 13 each carry a possible sentence of

death. As a result, under the Department of Justice’s capital case review protocol, the

Attorney General of the United States must review this case to determine whether the

United States will or will not seek the death penalty. In addition to the need for capital

review, the United States indicates that discovery will be voluminous, including more

than 20,000 pages of documents and approximately 1 terabyte of other data, and the

racketeering charges themselves raise unusually complex legal issues. At this time, only

Defendants Clemon and Maxwell have appeared in this District, and they do not oppose

the request for a complex case designation.

       Under most circumstances, the Speedy Trial Act requires that trials commence

“within seventy days from … the date the defendant has appeared before a judicial officer

of the court in which [a] charge is pending.” 18 U.S.C. § 3161(c)(1). The seventy-day

period can be tolled for a variety of reasons, including where the Court finds that the

ends of justice so require because a case is so unusual or so complex that adequate

preparation cannot reasonably occur within the established time limits. See 18 U.S.C. §

3161(h)(7)(A) and (B)(ii).

       Based on the representations by the United States, pursuant to 18 U.S.C. §

3161(h)(7)(B)(ii), the Court FINDS that this case is so unusual or so complex due to the

number of defendants, the nature of the prosecution, and the existence of novel questions

of fact or law that it is unreasonable to expect adequate preparation for pretrial
Case 3:21-cr-30003-DWD Document 46 Filed 02/17/21 Page 3 of 3 Page ID #150




proceedings and for the trial itself to occur within the time limits established by 18 U.S.C.

§ 3161. The Court further FINDS that the ends of justice served by allowing additional

time to conduct pretrial proceedings and to prepare for trial outweigh the best interest of

the public and the defendants in a speedy trial.

       For all these reasons, the Court GRANTS the Government’s motion for

designation of matter as a complex case (Doc. 42). The previously set pretrial motion

deadlines and jury trial dates are VACATED and will be CONTINUED. The period of

delay resulting from this continuance shall be excluded for purposes of the Speedy Trial

Act. The Court SETS a counsel-only status conference for March 17, 2021, at 10:00 a.m via

Zoom video conference. Counsel for the parties shall be prepared to discuss pretrial

deadlines and a new trial date.

       SO ORDERED.

       Dated: February 17, 2021




                                                         ______________________________
                                                         DAVID W. DUGAN
                                                         United States District Judge
